Title: To Benjamin Franklin from the Baronne de Bourdic, [1784]
From: Bourdic, Marie-Anne-Henriette Payan de l’Estang, baronne de
To: Franklin, Benjamin


				
					a Bourdic par uses en languedoc [1784]
				
				Son excellence daignera telle Se rappeller dune femme qu’elle a Comble de bontes a passi et qui a eu lhonneur de La voir asses Souvent pour etre autant ladmiratrice de Ses vertus que de Ses talents; elle Conserve avec Soin La medaille qu’il lui donna Cest Le gage precieux d’un Sentiment dont elle Shonore et dont elle jouit; elle a porte avec elle Le petit portrait au craŷon que Mlle de givonne fit ches lui lannée derniere; au bas duquel Se

trouver Cette inscription qui est bien plus Louvrage du Coeur de Mde de Bourdic que Celui de Son esprit;
				
					Cest Le craÿon d’une jeune beauté
					qui rassembla Ces traits, a lavanture?
					Ce Simple hommage a tant de verité
					que lart S’en etonne et murmure.
					Lapotre de La liberte,
					Sort encore une fois des mains de la nature
				
				Dapres Ce portrait et des Souvenirs tres recents un artiste en a fait un de Son excellence d’une ressemblance parfaite; je ne Cite Ces vers la et lepoque qui Les a occasionnés que pour me presenter plus Surement á Son Souvenir et acquerir le droit de reclamer Sa protection pour un jeune eclesiastique dont Le pere etoit lami intime du mien Cest l’abbé de la mailiere fils dun brave officier general qui naŷnt jamais mandée des faveurs par ladulation, vit dans Sa retraite avec autant de tranquilite et de philosophie qu’il a montre jadis dactivite et de bravour à la tete des armées; Si Son excellence veut bien accorder au pere et au fils une heure d’audience ils leur expliqueront Leur pro et ŷou that Knowest everŷ thing; that passes and have the intelligence from all the parts of the world to be able trulŷ to judge if this affair his feasible do ŷou bé Careful of ŷour healt and love me as much as I esteem ŷou I have the honeur to be Of ŷour excellencŷ the Verŷ umble Servant
				
					
						La Baronne de Bourdic
					
				
			